DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
FOR ALL REJECTIONS BELOW
Claims 2-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,721,620. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims. Additionally, while some of the specific drugs in the dependent claims are not disclosed by the patent, none are novel and It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine which therapeutic agents (and appropriate amounts of said agent) would benefit from the particular claimed delivery method through routine experimentation.
Claims 2-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 10,596,359. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims. Additionally, while some of the specific drugs in the dependent claims are not disclosed by the patent, none are novel and it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine which therapeutic agents (and appropriate amounts of said agent) would benefit from the particular claimed delivery method through routine experimentation.
Response to Arguments
Applicant’s amendment overcomes most of the double patenting rejections as those references do not claim a spring mechanism. Two patents remain which teach springs, both claim 29 of 8,721,620 and claim 7 of 10,596,359 claim the newly introduced spring mechanism and thus render the current claims obvious.
Applicant’s amendment overcomes the 112 rejection.
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
The double patenting rejections are the already patented claims in view of Gross, as stated previously in the double patenting rejections. The current claims are broader than all the patented claims, with the exception of explicitly stating the therapeutic is released into the blood stream from the solid dosage of therapeutic agent in the gastro-intestinal wall, which Gross teaches is the expected pathway of delivering the solid dosage into the gastro-intestinal wall (claim 29 of 8,721,620 and claim 7 of 10,596,359 both claim the newly introduced spring mechanism). Thus when viewing the patented claims in view of Gross, it is apparent to one of ordinary skill in the art that such is essentially already claiming releasing the therapeutic agent into the blood stream from the solid dosage of therapeutic agent; even if it Applicant argues it is not so apparent, it is thus obvious in each of the patents to release the therapeutic agent into the blood stream from the solid dosage of therapeutic agent as taught by Gross. As the current/instant claims are broader claims (genus) than the patented claims in view of Gross (species), the current claims are anticipated/rendered obvious (See MPEP 2131.02). The only limitations that need to be present in the patented claims are those in the existing (instant) claims, the extra limitations in the patented claims do not need to be present in the instant claims and thus do not invalidate the double patenting rejections (emphasis added as this exact response was made in the previous action yet Applicant continues to argue such without responding the examiner’s response). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783